Citation Nr: 1119707	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-27 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The appellant served on active duty from June 6, 1967, to October 6, 1967, and from April 7, 1968, to April 11, 1968.  He also had service in the Army National Guard from September 1966 to September 1969 and in the Air Force Reserves from September 1969 to October 1972. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In an October 2006 rating decision, the RO declined to reopen a claim for service connection for a lumbar spine disability and denied service connection for PTSD.  The appellant filed a notice of disagreement as to the denial of service connection for PTSD in November 2006 and perfected his appeal.  The appellant did not file a notice of disagreement as to the denial of reopening his claim for service connection for a lumbar spine disability.  He subsequently attempted to reopen his claim for service connection for a lumbar spine disability in December 2006 and in an August 2007 rating decision, the RO declined to reopen the claim for service connection for a lumbar spine disability.  The appellant filed a notice of disagreement to that decision and subsequently perfected his appeal as to that issue.  

In October 2010, the appellant presented testimony in a video conference hearing before the undersigned Veterans Law Judge.   A copy of the transcript has been associated with the claims folder.  
In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for PTSD.  As emphasized in Clemons, though an appellant may only seek service connection for PTSD, the appellant's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...."  Id.  In essence, the Court found that an appellant does not file a calm to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the appellant's mental condition.  The Board will analyze the appellant's current claim under this framework and has recharacterized the issue accordingly as noted on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, it is necessary to ensure due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.

In November 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), which redefined VA's duty to assist, enhanced its duty to notify a claimant as to the information and evidence necessary to substantiate a claim, and eliminated the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2010) (regulations implementing the VCAA).  This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 2002).
The Act and the implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA is also required to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of this VCAA-duty- to-notify-notice, VA is required to specifically inform the claimant which portion of the information and evidence, if any, is to be provided by the claimant and which portion, if any, VA will attempt to obtain on behalf of the claimant.  

Additionally, in the context of a new and material evidence claim,  the Court requires that VA, by way of a specific notice letter, (1) notify the claimant of the evidence and information necessary to reopen the claim, (i.e., describe what new and material evidence is); (2) notify the claimant of the evidence and information necessary to substantiate each element of the underlying service connection claim; and (3) notify the claimant of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the appellant has not been given a proper notification letter with regard to his claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.  Review of the record reveals that the appellant was provided a notification letter in May 2007; however, that letter indicated that the claim was last denied in January 1989.  The appellant was initially denied service connection for a lumbar spine disability in a December 1988 rating decision and was notified of that decision in January 1989.  He subsequently attempted to reopen his claim on multiple occasions, and the RO declined to reopen his claim in September 1996 and October 2006 rating decisions.  As outlined above, the appellant did not file a timely notice of disagreement with the portion of the October 2006 rating decision addressing whether new and material evidence had been received to reopen a claim for service connection for a lumbar spine disability, therefore, the October 2006 rating decision is final.  On remand, the appellant must be issued a notification letter for his claim to reopen service connection for a lumbar spine disability which addresses the last final rating decision in October 2006. 

As to the appellant's claim for an acquired psychiatric disability, he essentially contends that he has a current disability related to events in service.  He has stated that during National Guard duty, he was shot at a riot following the assassination of Martin Luther King, Jr.  The record reflects that he served several days of active duty in April 1968 which would have coincided with the assassination of Dr. King.  Additionally, the appellant has recounted that while in the Air Force Reserves, his duties included unloading and processing human remains which were sealed in boxes which were labeled with details of the causes of death.  Review of the claims folder shows that the appellant has been diagnosed with various psychiatric disabilities.   In this case, there is no medical opinion of record addressing whether any of the appellant's current psychiatric disabilities are related to the Veteran's active military service.  The Board is of the view that a medical opinion should be obtained on remand.  38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, he must be afforded an examination to determine the nature and etiology of any current psychiatric disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims folder and ensure that all notification and development action required by the VCAA are fully complied with and satisfied.  Specifically:

(a)  Notify the appellant of the information and evidence necessary to substantiate his claim to reopen a claim of entitlement to service connection for a lumbar spine disability;

(b)  Notify the appellant of the information and evidence he is responsible for providing; 

(c)  Notify the appellant of the information and evidence VA will attempt to obtain, e.g., that VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency and will make as many requests as are necessary to obtain relevant records from a Federal department or agency;

(d)  Provide the appellant with an explanation as to the information or evidence needed to establish disability ratings and effective dates for his claim;

(e)  Notify the appellant of the evidence and information necessary to reopen the claim; 

(f)  Notify the appellant of the reasons for the October 2006 denial; and 

(g)  Notify the appellant of what specific evidence would be required to substantiate the element or elements needed to grant his service connection claim as outlined by the Court in Kent, supra.

2.  Schedule a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disability.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should note all current psychiatric diagnoses, and determine whether there is a 50 percent probability or greater that any currently diagnosed acquired psychiatric disability is related to the appellant's stressors of serving in the riots following the assassination of Martin Luther King Jr., and handling dead bodies as discussed herein.  The reviewer must provide supporting rationale for any opinion rendered and address any contradictory evidence of record.

A report should be prepared and associated with the Veteran's VA claims folder.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the appellant's claims.  If action remains adverse to the appellant, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


